Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Publication No. 2006/0208497 to DelGrosso in view of US Pat Publication No. 2008/0211239 to Keller.
Regarding claim 1 , DelGrosso teaches:
A lockable door hardware assembly comprising: a mortice lock coupled to a door, the mortice lock comprising a latch bolt (3) comprising a head and a shaft (fig 1)
 a strike plate (6) mounted to a doorframe in which the door is positioned (fig 2);

the channel being positioned in the door such that a lower limit of the channel (bottom arrow) is in substantial alignment (parallel) with an upper edge of the latch bolt (top arrow; fig 1, see below);
and a rod (locking pin 4) selectively insertable into the channel wherein the rod is positioned adjacent to the shaft and abutting the head of the latch bolt such that the rod obstructs movement of the head of the latch bolt into the door preventing the latch bolt from retracting from the strike plate for rendering the door unlockable from either side of the door (fig 2).

    PNG
    media_image1.png
    509
    529
    media_image1.png
    Greyscale

Although DelGrosso does not teach, “A mortice lock coupled to a door, the mortice lock comprising a latch bolt comprising a head and a shaft, the head being circumferentially larger than the shaft”. However, Keller teaches a latch bolt comprising a head (104A) and a shaft (104B), the head being circumferentially larger than the shaft.
It would have been obvious to one having ordinary skill in the art before the time of filing to incorporate the latch bolt structure as taught by Keller of having a "head circumferentially larger than the shaft" into the assembly of DelGrosso at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue 
Regarding claim 3, DelGrosso teaches:
The assembly of claim 1, further including the rod (4) being circularly shaped when viewed longitudinally (fig 1).
Regarding claim 7, DelGrosso teaches: 
The assembly of claim 1, further including the channel extending past a distal face of the latch bolt (fig 2).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Publication No. 2006/0208497 to DelGrosso in view of US Pat Publication No. 2008/0211239 to Keller and in further view of US Pat No. 1520509 to Rancour. 
Regarding claims 4 and 5. DelGrosso does not teach: The assembly of claim 1, further including a plate coupled to a first end of the rod wherein the plate is configured for abutting the interior surface of the door when the rod is inserted into the channel. DelGrosso also does not teach: The assembly of claim 4, further including the plate being circularly shaped. However, Rancour teaches: The assembly of claim 1, further including a plate (first end of plunger 6) coupled to a first end of the rod (plunger 6) wherein the plate is configured for abutting the interior surface of the door (1) when the rod is inserted into the channel (fig 2). The assembly of claim 4, further including the plate being circularly shaped (fig 2). It would have been obvious to one having ordinary skill in the art before the time of filing to incorporate the rod structure as taught by Rancour of having a " circularly shaped plate coupled to a first end of the rod" into the assembly of DelGrosso because doing so .
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Publication No. 2006/0208497 to DelGrosso in view of US Pat Publication No. 2008/0211239 to Keller and in further view of US Pat No. 1520509 to Rancour and in further view of US Pat No. 0018157 to Perry.
DelGrosso as modified by Keller and Rancour does not disclose “The assembly of claim 4, further including a pin coupled to and selectively extensible from the rod, the pin being positioned proximate to a second end of the rod wherein the pin is positioned for depressing as the pin contacts a proximal face of the latch bolt as the rod is inserted into the channel positioning the pin for extending from the rod to abut a distal face of the latch bolt when the rod is fully inserted into the channel for removably coupling the rod to the latch bolt”. However, Perry teaches that it is known in the art for a rod (bolt F) used to lock a component (door A, fig 1) to include a spring-loaded pin (cross bolt H and spring A) coupled to and selectively extensible from the rod (fig 2), the pin being proximate to a second end of the rod.
The pin could then be positioned for depressing as the pin contacts a proximal face of the latch bolt as the rod is inserted into the channel positioning the pin for extending from the rod to abut a distal face of the latch bolt when the rod is fully inserted into the channel for removably coupling the rod to the latch bolt. It would have been obvious to one having ordinary skill in the art before the time of filing to add the pin to the rod in order to prevent the rod from being removed from its locked position (page 2, lines 95-99). 

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Publication No. 2006/0208497 to DelGrosso in view of US Pat Publication No. 2008/0211239 to Keller and in further view of US pat No. 7726704 to Goldstein et al (Goldstein).
Regarding claim 8, DelGrosso does not teach:
The assembly of claim 1, further including a plug complementary to an opening of the channel wherein the opening is positioned for selectively inserting the plug for closing the channel.  However, Goldstein teaches that it is well known in the art to use a plug (disk hole cover 100, fig 2). Inserting the plug into the opening through which locking pin 4 goes through would close the side opening of the channel. It would have been obvious to one having ordinary skill in the art before the time of filing to use the plug when rod 30 is not inserted to keep anything unwanted from entering the hole, as well as providing aesthetic detail for the door as taught by Goldstein (col 1, lines 55-56).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Publication No. 2006/0208497 to DelGrosso in view of US Pat Publication No. 2008/0211239 to Keller and in further view of US Pat No. 1520509 to Rancour and in further view of US Pat No. 0018157 to Perry and in further view of US pat No. 7726704 to Goldstein et al (Goldstein).
DelGrosso teaches: A lockable door hardware assembly comprising: a mortice lock coupled to a door, the mortice lock comprising a latch bolt (3) comprising a head and a shaft (fig 1).
Although DelGrosso does not teach, “A mortice lock coupled to a door, the mortice lock comprising a latch bolt comprising a head and a shaft, the head being circumferentially larger than the shaft”. However, Keller teaches a latch bolt comprising a head (104A) and a shaft (104B), the head being circumferentially larger than the shaft.

DelGrosso further teaches:
a strike plate (6) mounted to a doorframe in which the door is positioned (fig 2);
a channel extending into the door from an interior surface of the door (the space through which latch 3 extends) such that the head of the latch bolt is positioned between the doorframe and the channel when the latch bolt is extended through the strike plate, the channel being positioned in the door such that a lower limit of the channel (bottom arrow) is in substantial alignment (parallel) with an upper edge of the latch bolt (top arrow; fig 1, see above), the channel extending past a distal face of the latch bolt (fig 2);
 a rod (locking pin 4) selectively insertable into the channel wherein the rod is positioned adjacent to the shaft and abutting the head of the latch bolt such that the rod obstructs movement of the head of the latch bolt into the door preventing the latch bolt from retracting from the strike plate for rendering the door unlockable from either side of the door (fig 2), the rod being circularly shaped when viewed longitudinally (fig 1); 
Although DelGrosso does not teach “a plate coupled to a first end of the rod wherein the plate is configured for abutting the interior surface of the door when the rod is inserted into the channel, the plate being circularly shaped”, Rancour teaches:
a plate (first end of plunger 6) coupled to a first end of the rod (plunger 6) wherein the plate is configured for abutting the interior surface of the door (1) when the rod is inserted into 
Further, DelGrosso doesn’t teach “a pin coupled to and selectively extensible from the rod, the pin being positioned proximate to a second end of the rod wherein the pin is positioned for depressing as the pin contacts a proximal face of the latch bolt as the rod is inserted into the channel positioning the pin for extending from the rod to abut the distal face of the latch bolt when the rod is fully inserted into the channel for removably coupling the rod to the latch bolt”. ”. However, Perry teaches that it is known in the art for a rod (bolt F) used to lock a component (door A, fig 1) to include a spring-loaded pin (cross bolt H and spring A) coupled to and selectively extensible from the rod (fig 2), the pin being proximate to a second end of the rod.
The pin could then be positioned for depressing as the pin contacts a proximal face of the latch bolt as the rod is inserted into the channel positioning the pin for extending from the rod to abut a distal face of the latch bolt when the rod is fully inserted into the channel for removably coupling the rod to the latch bolt. It would have been obvious to one having ordinary skill in the art before the time of filing to add the pin to the rod in order to prevent the rod from being removed from its locked position (page 2, lines 95-99).     
 Furthermore, DelGrosso does not teach “a plug complementary to an opening of the channel wherein the opening is positioned for selectively inserting the plug for closing the channel”. However, Goldstein teaches that it is well known in the art to use a plug (disk hole cover 100, fig 2). It would have been obvious to one having ordinary skill in the art before .

Response to Amendment
	Applicant’s arguments filed 05/03/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments regarding the amendment not being taught or suggested by the cited references: Examiner respectfully disagrees. DelGrosso teaches a locking pin that is adjacent to the shaft and abutting the head of the latch bolt to obstruct the head from being moved into the door. The head of the latch bolt is the area of the latch bolt to the left of the locking pin. The pin abuts the head of the latch bolt, preventing it from being moved into the door, while simultaneously being adjacent to the shaft. Regarding Applicant’s argument regarding the size of the head of the latch bolt: Examiner respectfully disagrees. The substitution of a head larger than the shaft would be recognized as a simple substitution by one or ordinary skill in the art, and could be accomplished without undue experimentation and would yield the same result, providing a latch bolt. See MPEP 2143, subsection I.B. (3). The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675